     Case 2:19-cv-01902-KJM-CKD Document 10 Filed 01/30/20 Page 1 of 2


1    CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
2
     BY: KATELYN M. KNIGHT
3    Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
5
     Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: katelyn.knight@cityofvallejo.net
7

8
     Attorneys for Defendants, CITY OF VALLEJO;
     ANDREW BIDOU; KEVIN BARRETO; and HEATHER SMITH
9

10                                UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12
     DELON THURSTON,                                          Case No: 2:19-cv-01902-KJM-CKD
13

14                   Plaintiff,                               NOTIFICATION OF DECISION

15          vs.
16
     CITY OF VALLEJO, a municipal
17   corporation; ANDREW BIDOU, in his
     official capacity as Chief of Policer; KEVIN
18   BARRETO individually and in his capacity
     as Police Officer for the CITY OF
19
     VALLEJO; HEATHER LAMB, individually
20   and in her capacity as Police Officer for the
     CITY OF VALLEJO; and DOES 1-50,
21   individually and in their official capacities as
     Police Officers for the CITY OF VALLEJO,
22
     jointly and severally,
23
                     Defendant.
24

25

26
            Pursuant to the Court’s order of November 19, 2019 (DKT 8) and after speaking with

27
     opposing counsel, Defendants hereby notify the Court that the motion to dismiss in the McCoy

28
     case has been resolved and the parties believe the stay of this matter should be lifted.



     Case No. 2:19-cv-01902-KJM-CKD                                  NOTIFICATION OF DECISION
                                                        -1-
     Case 2:19-cv-01902-KJM-CKD Document 10 Filed 01/30/20 Page 2 of 2


1

2    DATED: January 30, 2020                Respectfully submitted,
3

4                                           /s/ Katelyn M. Knight
                                            KATELYN M. KNIGHT
5                                           Deputy City Attorney
                                            Attorney for Defendants,
6
                                            CITY OF VALLEJO; ANDREW BIDOU;
7                                           KEVIN BARRETO; and HEATHER SMITH

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Case No. 2:19-cv-01902-KJM-CKD                    NOTIFICATION OF DECISION
                                          -2-
